Title: To James Madison from John Gavino, 8 July 1802
From: Gavino, John
To: Madison, James


					
						No. 94
						Sir
						Gibraltar 8th. July 1802
					
					By my last Communication No. 93 which I had the honor of adressing you mentiond the 

Capture of the Brig Franklin Capn. Andrew Morris, & am sorry to say by a Letter since received from 

Consul O’Brion of Algeirs dated 23d. Ulto. that there is now no doubt of the Capturing Vessel being a 

Tripolin and that there are four others out, as you will see by the Copy of said Letter herewith.  They 

were since seen on the Coast of Spain; You have also the Settlement made by the Spaniards with 

Algeirs.  I likewise transmit you Copy of a further Letter just received from said Gentn. dated 13th. Ulto.
					The British Men of Warr that went to demand of that Regency the British Vessels they had 

carried in, are returnd.  It seems the Dey at first was rather Rusty but in the end finding them positive, 

he gave them up, and all seems to be now Settled.
					The Emperour of Morrocco has recalld Consul Simpson, alowing him Six Months for Answers 

from the U.S.—for particulars thereof referr to said Gentleman & Commodor Morris.
					Sir James Saumaraz gone home and the remainder of the Troops that Evacuated Mahon have 

passd by, also those that left Elba, when the French imediately hoisted their flag.
					A large French Convoy with upwards of 3000 Polanders have past this from the East, also a 

french squadron of Six ships of warr, the whole said to be bound to St. Domingo.  I have the honor to 

be Sir Your most obedt. & most he. Servt.
					
						John Gavino
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
